       Case 4:21-mc-80084-DMR Document 12-1 Filed 09/03/21 Page 1 of 5




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   KENT R. RAYGOR, Cal. Bar No. 117224
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone:    (310) 228-3700
   Facsimile:    (310) 228-3701
 5 Email:        kraygor@sheppardmullin.com

 6

 7 Attorneys for Applicants Woori Bank and
   Kwang Seok Kwon
 8
                               UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11                                                      Case No. 4:21-mc-80084-DMR
   IN RE EX PARTE APPLICATION OF                        The Hon. Magistrate Judge Donna M. Ryu
12 WOORI BANK AND KWANG SEOK

13 KWON PURSUANT TO 28 U.S.C. § 1782                    DECLARATION OF KWANG SEOK
                                                        KWON IN SUPPORT OF WOORI
14                           Applicants.                BANK’S AND KWANG SEOK KWON’S
                                                        OPPOSITION TO TEAMBLIND, INC.’S
15                                                      MOTION TO VACATE ORDER ON EX
                                                        PARTE APPLICATION AND QUASH
16
                                                        SUBPOENA OF APPLICANTS
17
                                                        Date: October 14, 2021
18                                                      Time: 1:00 p.m.
                                                        Courtroom 4, 3rd Floor
19
                                                        [Filed and Served Concurrently with
20
                                                        Applicants’ Opposition to Teamblind, Inc.’s
21                                                      Motion; and Supplemental Declaration of Jae
                                                        Ho Kim]
22

23

24

25

26

27

28
                                                  -1-                   Case No. 21-mc-80084-DMR
     SMRH:4841-7932-1847.6     KWON DECLARATION ISO OPPOSITION TO MOTION TO VACATE AND QUASH
       Case 4:21-mc-80084-DMR Document 12-1 Filed 09/03/21 Page 2 of 5




 1                               DECLARATION OF KWANG SEOK KWON

 2                     I, Kwang Seok Kwon, declare as follows:

 3            1.       I am Representative Director (equivalent to the president and CEO) of Woori Bank

 4 (the “Bank”), a party in the above-entitled action. I have held this position for 1 year and 5

 5 months. I have personal knowledge of the facts set forth herein, which are known by me to be true

 6 and correct, and if called as a witness, I could and would competently testify thereto.

 7            2.       This declaration is submitted in support of Applicants Woori Bank and Kwang

 8 Seok Kwon’s (“Applicant’s”) Opposition to Teamblind, Inc.’s (“Teamblind’s”) Motion to Vacate

 9 Order on Ex Parte Application and Quash Subpoena of Applicants.

10            3.       Woori Bank is a Korean multinational bank and financial services company

11 established in 1899 and headquartered in Seoul. The vast majority of Woori Bank employees are

12 located in Korea.

13            4.       I have been the Representative Director of Woori Bank since March 24, 2020. The

14 position of Representative Director is equivalent to President and CEO, and as Representative

15 Director I have been in charge of overseeing and directing the operation of the Bank. My work

16 responsibilities include leading the Bank’s approximately 15,000 employees, and representing the

17 Bank to its numerous customers. My reputation is very important to me, and I try to maintain the

18 respect of everyone with whom I interact, and everyone I lead.

19            5.       Woori Bank’s Representative Director must be elected through the Board of

20 Directors and general meeting of shareholders of Woori Bank. During February and March 2021, I

21 was being considered for reelection as Representative Director pursuant to the Bank’s rigorous

22 selection and election process.

23            6.       On February 16, 2021, in an apparent attempt to injure me, improperly influence

24 the Bank’s selection and election process, and prevent a fair election, an anonymous person or

25 persons began making posts (the “Posts”) on the social media platform called “Blind” attacking

26 me.

27            7.       On February 16, 2021, the anonymous person with the username “Ijlij!llij” made a

28 post to the Blind platform attacking me. The February 16 post included a picture of a middle-aged
                                                  -2-                    Case No. 21-mc-80084-DMR
     SMRH:4841-7932-1847.6      KWON DECLARATION ISO OPPOSITION TO MOTION TO VACATE AND QUASH
       Case 4:21-mc-80084-DMR Document 12-1 Filed 09/03/21 Page 3 of 5




 1 man kissing a much younger woman on the cheek (“Photo”). I understand that a copies of the

 2 Posts and Photo, as well as English translations of the Posts, were previously submitted to the

 3 Court as Exhibits 1-4 to the Declaration of Jae Ho Kim (ECF 1-2 and ECF 1-3).

 4            8.       The February 16 post was posted on the Woori Bank channel on the Blind platform

 5 that is only open to current and former Woori Bank employees. As noted above, the February 16

 6 post included a picture of a middle-aged man kissing a much younger woman on the cheek. The

 7 February 16 post falsely asserted that I am the individual pictured in the Photo with the much

 8 younger woman, that “behind [the employees’] back[s]” I was “secretly had a drinking party while

 9 being shamefully physically affectionate with a young woman,” that I was “hugging a woman who

10 looks to be younger than his daughter,” and indicated that the woman is a hostess and not my wife.

11            9.       On February 26, 2021, an anonymous person with the username “I Disagree”

12 reposted the Photo two times to the Woori Bank channel on the Blind platform, each time falsely

13 indicating that I was the man in the Photo, and that I was drinking with the woman in the Photo

14 “in August [2020], when COVID-19 was prevalent.”

15            10.      Also on February 26, 2021, an anonymous person with the username “Last

16 question” posted the Photo to the Woori Bank channel on the Blind platform falsely indicating the

17 person in the Photo was me by referring to the person in the Photo as the leader of the Bank.

18            11.      Contrary to the assertions made by the anonymous person or persons, the man in

19 the Photo is not me. I do not know who the woman or the man in the Photo are. I do not know

20 where the Photo was taken or who took it. I have not kissed or hugged the “much younger

21 woman” shown in the Photo. If you look closely at the Photo, the man in the Photo has no earlobes

22 and the shape of his ears are pointy, but I have thick earlobes and the shape of my ears is like a

23 square. Further, the man in the Photo has fading sideburns, whereas I have dark sideburns

24 (especially towards the bottom of sideburns). Hence, I can establish that the man in the Photo is

25 not me, but many people could, and did, believe the false accusation that I am the man in the

26 Photo.

27            12.      In spite of the attempted interference and false information about me, I was

28 subsequently reelected as Representative Director. However, this does not diminish the harm I
                                                  -3-                    Case No. 21-mc-80084-DMR
     SMRH:4841-7932-1847.6      KWON DECLARATION ISO OPPOSITION TO MOTION TO VACATE AND QUASH
       Case 4:21-mc-80084-DMR Document 12-1 Filed 09/03/21 Page 4 of 5




 1 suffered from the defamatory attacks, nor the threat the Posts posed to the integrity of the Bank’s

 2 election process.

 3            13.      As a result of the false and misleading Posts, many of Woori Bank’s employees

 4 have incorrectly assumed I am the individual in the Photo. Some Woori Bank employees replied

 5 and commented to the Photo. Some of those comments stated that they were disappointed in me,

 6 were shocked, and telling me to get my act together. In other comments, they stated that they

 7 believed that the Photo was a real Photo of me. Several Woori Bank employees have asked me

 8 directly if I am the individual in the Photo. Others unaffiliated with the Bank have learned of the

 9 posts and Photo through word-of-mouth, or subsequent press coverage, and they, too, have

10 assumed I am the individual in the Photo and asked me if I am that man. I have heard that some

11 employees and colleagues have said that they lost respect for me because they view me as the kind

12 of man who commits personal indiscretions with much younger women during times like these.

13 Such interactions and the knowledge that as a result of the Posts, others view me this way have

14 caused me great mental anguish and have severely affected my well-being. In addition, I have had

15 difficulty in interacting and communicating with Woori Bank employees, engaging in external PR

16 and marketing events, and even doing simple things, such as shaking hands, taking photographs

17 etc. due to my concern that such interactions could be misinterpreted, or that these interactions

18 might cause people to remember the Photo and the Posts and react negatively to me. This damage

19 was increased by the fact that the Photo was repeatedly re-posted on the app and in news media,

20 repeatedly subjecting me to false accusations about my alleged personal indiscretions transmitted

21 to a wide audience of my co-workers, all the while Teamblind has continued to do nothing to

22 prevent its continued and illegal disemination.

23            14.      As Representative Director of the Bank, my work responsibilities include

24 representing the Bank to its customers, and leading the Bank and its thousands of employees.

25 These false accusations have tarnished my image at the Bank and have impacted my ability to

26 carry out these work responsibilities. The incident has also tarnished the Bank’s reputation. Given

27 that the above issue was triggered by repeated anonymous posts, it is difficult for me to officially

28 respond, and it is almost impossible to restore my honor and reputation.
                                                  -4-                    Case No. 21-mc-80084-DMR
     SMRH:4841-7932-1847.6      KWON DECLARATION ISO OPPOSITION TO MOTION TO VACATE AND QUASH
       Case 4:21-mc-80084-DMR Document 12-1 Filed 09/03/21 Page 5 of 5




 1            15.      The Posts and the false accusations have also affected my personal life. The false

 2 accusations have strained my relationship with my family, as I had to explain to them that the man

 3 in the Photo was not me (and the accusations in the Posts were false), and has caused me severe

 4 emotional distress.

 5

 6            I declare under penalty of perjury under the laws of the United States of America that the

 7 foregoing is true and correct.

 8            Executed on this 3rd day of September, 2021 at Seoul, Republic of Korea.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -5-                    Case No. 21-mc-80084-DMR
     SMRH:4841-7932-1847.6      KWON DECLARATION ISO OPPOSITION TO MOTION TO VACATE AND QUASH
